 Case 3:17-cv-01362 Document 1283 Filed 04/22/21 Page 1 of 6 PageID #: 43070



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiffs’ motion to compel

defendant Cardinal Health “to provide the complete basis for

refusing to stipulate to the accuracy of plaintiffs’ F.R.E. 1006

summary of Cardinal’s distributions of oxycodone and hydrocodone

to dispensers in each state.”       ECF No. 1211.     That motion is

fully briefed and was argued before the court on April 14, 2021.

     As the court has previously explained, the Controlled

Substances Act of 1970 requires manufacturers and distributors to

report their controlled substances transactions to the Drug
 Case 3:17-cv-01362 Document 1283 Filed 04/22/21 Page 2 of 6 PageID #: 43071



Enforcement Administration (DEA).          See

https://www.deadiversion.usdoj.gov/arcos. (last visited March 8,

2021).    The DEA maintains the Automation of Reports and

Consolidated Orders System (“ARCOS”), an “automated,

comprehensive drug reporting system which monitors the flow of

DEA controlled substances from their point of manufacture through

commercial distribution channels to point of sale or distribution

at the dispensing/retail level - hospitals, retail pharmacies,

practitioners, mid-level practitioners, and teaching

institutions.”    Id.

     “ARCOS accumulates these transactions which are then

summarized into reports which give investigators in Federal and

state government agencies information which can then be used to

identify the diversion of controlled substances into illicit

channels of distribution.”       Id.   The ARCOS database “includes

supplier name, registration number, address and business

activity; buyer name, registration number and address; as well as

drug code, transaction date, total dosage units, and total

grams.”   In re Nat. Prescription Opiate Litig., 927 F.3d 919, 924

(6th Cir. 2019).

     In the MDL, the DEA produced ARCOS Data reflecting

transactions of drug products containing one or more of fourteen

opioid drugs during the time period January 1, 2006, through

December 31, 2014.      See ECF No. 1008-2 at 2 (Excerpts of Expert


                                       2
 Case 3:17-cv-01362 Document 1283 Filed 04/22/21 Page 3 of 6 PageID #: 43072



Report of Dr. Craig J. McCann).        The DEA produced this data in

stages, and Dr. McCann summarized the production in his expert

report.      See id. at 2-3.    Dr. McCann reported that the ARCOS Data

contained 500,709,803 total transaction records.           See id.    In the

MDL, defendants, including Cardinal Health, stipulated to the

accuracy of the ARCOS Data as produced by the DEA.           See ECF No.

2675 in Case No. 1:17-md-02804 at 2 (“The documents produced by

the United States Drug Enforcement Administration (“DEA”) related

to Automated Records and Consolidated Orders System (“ARCOS

Data”) reflecting transactions in drug products containing one or

more of fourteen drugs:        buprenorphine, codeine, dihydrocodeine,

fentanyl, hydrocodone, hydromorphone, levorphanol, meperidine,

methadone, morphine, powdered opium, oxycodone, oxymorphone, and

tapentadol for the period of January 1, 2006 through December 31,

2014 shall be deemed authentic and presumed admissible for the

purposes of this litigation.”).

       Dr. McCann adjusted the raw ARCOS data in several ways, in

some cases removing certain transactions.          See ECF No. 1008-2 at

5-6.       He also compared the ARCOS data to Retail Drug Summary

Reports produced by the DEA1 to confirm the accuracy of the ARCOS


       1
       The DEA publishes six ARCOS Retail Drug Summary Reports
each year that summarize the weight of opioids reported in ARCOS
transactions. See ECF No. 1008-2 at 6; see also ECF No. 2675 in
Case No. 1:17-md-02804 at 2 (“DEA can and does use ARCOS data to
create summary reports showing how many controlled substances
were manufactured and distributed throughout the United
States.”).

                                      3
 Case 3:17-cv-01362 Document 1283 Filed 04/22/21 Page 4 of 6 PageID #: 43073



data received.    See id. at 6-7.      Dr. McCann also reviewed

transaction data produced in discovery by defendants and found

small gaps in the data produced.         See id. at 8.    Ultimately, Dr.

McCann concluded that the overlap between the ARCOS data and the

transactional data from defendants demonstrated that both sets of

data are reliable.     See id. at 9.2

     Dr. McCann used his processed data and prepared two charts

reflecting his calculations on the amount of oxycodone and

hydrocodone shipped by Cardinal to all fifty states and the

District of Columbia for each year from 2006 to 2014.            Plaintiffs

ask the court to compel Cardinal Health to stipulate to the

accuracy of Dr. McCann’s work or, in the alternative, order

Cardinal to tell plaintiffs why it is wrong.          Plaintiffs also ask

the court to order Cardinal to designate a Rule 30(b) witness who

can provide accurate distribution numbers by state.           According to

plaintiffs, such relief is warranted because of a stipulation

wherein the parties agreed to “work in good faith to address

specific issues relating to authenticity between now and trial”


     2
       Plaintiffs previously filed a motion for partial summary
judgment asking the court to hold that the ARCOS data received by
the DEA and processed by Dr. McCann accurately reflects the
shipments of opioid products reported to the DEA by DEA licensed
wholesale distributors (“Processed ARCOS Data”). According to
plaintiffs, because there was no dispute regarding the accuracy
of the Processed ARCOS Data, the parties and the court should not
waste trial time on proof of this undisputed fact. By Memorandum
Opinion and Order dated March 15, 2021, the court denied the
motion for partial summary judgment holding that it was not
proper under Rule 56 because it did not actually seek a judgment.

                                     4
 Case 3:17-cv-01362 Document 1283 Filed 04/22/21 Page 5 of 6 PageID #: 43074



and that “Plaintiffs will be provided an opportunity to cure all

unresolved issues relating to authenticity and foundation,

including the ability to depose and/or call a custodial witness

at trial.”      ECF No. 1228 at 2.

        At the pretrial conference, plaintiffs confirmed that

resolution of this dispute hinges on the terms of the parties’

stipulation.        See ECF No. 1277 at 9 (Court:    “The problem I have

with this is what authority do I have to order the parties to do

something that’s within their discretionary management of their

case?       Do you have any authority that says I can do this?”        A:

Well, Judge, I’m relying on the stipulation.”).3          The operative

part of the stipulation reads:

               6.    Cardinal Health and the CT2 Plaintiffs will
                     begin a process for reviewing the
                     authenticity and foundation for Cardinal
                     Health-produced documents that Plaintiffs
                     identify between now and trial. The
                     Plaintiffs have expressed a desire to, as
                     much as possible, negate the need for
                     Plaintiffs to bring multiple Cardinal Health
                     witnesses to trial for the sole purpose of
                     authenticating and establishing the proper
                     foundation for use of the identified
                     documents at trial. The parties will work in
                     good faith to address specific issues
                     relating to authenticity and foundation
                     between now and trial. Plaintiffs will be
                     provided an opportunity to cure all
                     unresolved issues relating to authenticity


        3
       As counsel conceded, the court cannot compel Cardinal
Health to stipulate to the accuracy of the exhibits. See, e.g.,
Pagan Colon v. Walgreens de San Patricio, Inc., 269 F.R.D. 165,
169 (D. Puerto Rico 2010) (district court may not compel the
parties to stipulate to facts).

                                      5
 Case 3:17-cv-01362 Document 1283 Filed 04/22/21 Page 6 of 6 PageID #: 43075



                 and foundation, including the ability to
                 depose and/or call a custodial witness at
                 trial.

ECF No. 835 (emphasis added).       Dr. McCann’s charts do not fall

under the stipulation for the simple reason that they are not

“Cardinal Health-produced documents.”           Rather, as explained

above, the charts reflect the numbers Cardinal provided to the

DEA through ARCOS, which the DEA then produced in this case, and

Dr. McCann processed.      The only numbers that Dr. McCann used that

arguably fall under the stipulation would be the “transaction

data produced in discovery by defendants.”4             The court cannot

force Cardinal Health to double check Dr. McCann’s work.                 For

this reason, the motion to compel is DENIED.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to those counsel of record who have registered

to receive an electronic NEF.

     IT IS SO ORDERED this 22nd day of April, 2021.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




     4
       And, according to counsel for Cardinal, Cardinal Health
did not produce nationwide distribution data in this case because
it was never asked to do so. See ECF No. 1277 at 15. Any
attempt to obtain that discovery now, through a Rule 30(b)(6)
deposition or otherwise, is untimely.

                                     6
